Alexander, C.J.
(dissenting) — The majority indicates that the principal issue in this case is whether an organization must be “ ‘distinctly private’ ” in addition to being “ ‘fraternal,’ ” in order to be exempt from Washington’s Law Against Discrimination (WLAD). Majority at 228. I agree that this is the central question before us. I also agree with the majority that “to unconditionally exempt groups merely identifying themselves as ‘fraternal organizations’ undermines the purpose of the WLAD.” Majority at 255. In that regard, I am in accord with the trial court and disagree with the Court of Appeals and Justice Sanders’ dissent. Where I differ with the majority is in its holding that there is no genuine issue of material fact on the issue of whether the Eagles is a “distinctly private” organization, and that petitioners are, therefore, entitled to judgment as a matter of law.
*264A grant of summary judgment is appropriate only when the submissions to the court show that there is no genuine issue as to any material fact and the moving party is entitled to judgment as a matter of law. CR 56(c). “ ‘A material fact is one upon which the outcome of the litigation depends in whole or in part.’ ” Samis Land Co. v. City of Soap Lake, 143 Wn.2d 798, 803, 23 P.3d 477 (2001) (citations omitted). On review of a summary judgment, the appellate court engages in the same inquiry as the trial court. Harris v. Ski Park Farms, Inc., 120 Wn.2d 727, 737, 844 P.2d 1006 (1993) (citing Marincovich v. Tarabochia, 114 Wn.2d 271, 787 P.2d 562 (1990)). The court must consider the facts submitted and all reasonable inferences in the light most favorable to the nonmoving party and the motion should be granted only if, from all of the evidence, reasonable persons could reach but one conclusion. Because the petitioners, the Tenino and Whidbey Island Aeries of the Fraternal Order of Eagles and the female members of the Tenino Aerie, prevailed on their motion for summary judgment, the Grand Aerie of the Fraternal Order of Eagles must be deemed the nonmoving party.
The Court of Appeals concluded that simply because the Fraternal Order of Eagles is a fraternal organization, it was “ ‘distinctly private’ ” and, thus, “excluded” from the operation of WLAD in places of “ ‘public accommodation.’ ” Fraternal Order of Eagles, Tenino Aerie No. 564 v. Grand Aerie, Fraternal Order of Eagles, 108 Wn. App. 208, 217, 27 P.3d 1254 (2001). As noted above, I agree with the majority that this was error. I do not, however, believe that we should, as the majority does, reverse the Court of Appeals and reinstate the decision of the trial court. We should instead remand for a trial.
I believe this case must go to trial because the question of whether the Fraternal Order of Eagles is or is not a distinctly private organization is a factual question that cannot be resolved on the record before us. Summary judgment is, therefore, not appropriate. The majority buttresses its determination that the trial court properly *265granted summary judgment to petitioners by saying, “Petitioners and Respondents agree there remains no genuine issue of material fact following the orders on summary judgment granted by the trial court.” Majority at 256. While the parties may agree on the supporting facts to be examined according to the criteria set forth in Roberts v. United States Jaycees, 468 U.S. 609, 104 S. Ct. 3244, 82 L. Ed. 2d 462 (1984), they most certainly do not agree on the inferences that may be drawn from these facts.
In concluding that the Eagles is not a distinctly private organization, the majority looks favorably on the facts the trial court focused on when it concluded that the Eagles is not a distinctly private organization. In that regard, the trial court indicated that the literature of the Fraternal Order of Eagles revealed that the Eagles supports and undertakes benevolent social causes and projects, and asks its members to participate in these projects in order to serve others and make the community and nation a better place. The record also indicates that the Eagles new member welcome brochure concludes with the statement, “ ‘Every Member Owes at Least One New Member to His Aerie Each Yearf.]’... A large membership makes it possible for us as a Fraternity to give you so much for the small dues you pay.” Clerk’s Papers at 706. The submissions also show that to encourage membership, the Grand Aerie of the Fraternal Order of Eagles recognizes and gives awards to local Aeries and individual members for bringing in new members. These facts, according to the trial court, undermine the contention that the Eagles is a selective fraternal organization.
On the other hand, the submissions before the trial court reveal that the membership practices of the Eagles are somewhat selective. In order to become a member, a candidate must be proposed by two current members who are in good standing. In addition, the candidate for membership must be a male person and at least 21 years of age, of good moral character, not connected in any way with the Communist party nor believe in the overthrow of government. *266The candidate must also profess a belief in a supreme being. Furthermore, each prospective member must be interviewed by an interviewing committee, which may or may not recommend the candidate for membership. Candidates who are recommended for membership gain membership only if their membership application receives a majority vote of the members of the Aerie in attendance at the meeting at which the membership application is considered. The Grand Aerie declared in a submission of one of its officers that the Eagles does not advertise or solicit members at public functions. Once an applicant for membership gains entry to the Eagles, he may attend lodge meetings at which ceremonies and prayers are performed in accordance with secret rituals.
In my view, reasonable minds could differ as to what inferences flow from the submissions presented to the trial court. While one can certainly mount a credible argument that the aforementioned facts are susceptible only to a conclusion that the Eagles is not a distinctly private organization, one can mount a reasonable argument contrary to that position. Indeed, respective counsel, though agreeing that the facts were not disputed, vehemently disagreed as to what conclusions could be drawn from these facts. In light of the fact that the record must be viewed most favorably to the Grand Aerie of the Fraternal Order of Eagles, all reasonable inferences must favor its position that the Eagles is a distinctly private fraternal order. The factual issue of whether the Eagles is or is not a distinctly private fraternal organization was, therefore, not properly determined on summary judgment.
In sum, after reviewing all facts in the record, and drawing reasonable inferences in a light most favorable to the nonmoving party, the Grand Aerie of the Fraternal Order of Eagles, I conclude that there remains a genuine issue of material fact that can be resolved only by the trial judge or a jury after a trial. At a trial, the focus should be on the factors the United States Supreme Court identified in Roberts, 468 U.S. 609, in determining if the Fraternal *267Order of Eagles has the characteristics of that distinctly private organization. I would, therefore, remand the case to the trial court for that determination. Because the majority does otherwise, I dissent.